Case 3:19-cr-30003-PKH Document 622              Filed 05/14/20 Page 1 of 1 PageID #: 2804




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION



UNITED STATES OF AMERICA                                                         PLAINTIFF

   v.                             Case No. 3:19-CR-30003-010

AMANDA MARIE WALL                                                              DEFENDANT

                                               ORDER

        As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 297) entered in this case and accepts defendant’s

plea of guilty to Count 1 of the indictment.

        IT IS SO ORDERED this May 14, 2020.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
